Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims
	Claims 4, 6 and 8 are pending. 
Claims 4, 6 and 8 have been examined.
Claims 1-3, 5, 7 and 9-17 have been cancelled in the amendment filed 7/12/2021.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson, Jr. et al. US PG PUB 20150119245 (hereinafter “Robertson”) in view of Kim et al. Korean Patent Publication KR 20010066833 (hereinafter “Kim”).
	
Claim 3: 
Robertson teaches: 
A process for controlling biofilms on gas or oil wel equipment
comprising, see [0188]-[0191], teaches a variety of oil well operations where stabilized hypochlorous solution is used to reduce bacterial population;
a.    treating the gas or oil well equipment with a stabilized hypochlorous acid solution, see [0188]-[0191]. 
Robertson generally teaches to use a stabilized hypochlorous acid solution to kill bacteria in a well. 
Robertson does not specifically disclose:
b.    treating the gas or oil well equipment with a water soluble bromide ion source.
Kim teaches a method to kill bacteria comprising first providing a stabilized hypochlorous acid solution; then add to the system a water soluble bromide ion source, see abstract.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Robertson with a reasonable expectation of success since Kim teaches this is an effective biocide method. Robertson is cited for teaching stabilized hypochlorous solutions are known in the oil field art and not relied upon for his specific biocide composition. Kim is cited to show Applicant’s biocide composition has been known in the art for at least 17 years.  To substitute a known composition in a known method to produce known results would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date as a matter of obvious engineering design choice since Applicant has not shown that this modification produces unexpected results. 

Claim 6:
A process for treating water in a gas or oil well 
comprising, see [0188]-[0191], teaches a variety of oil well operations where stabilized hypochlorous solution is used to reduce bacterial population;
a.    treating the gas or oil well with a stabilized hypochlorous acid solution, see [0188]-[0191]. 
Robertson generally teaches to use a stabilized hypochlorous acid solution to kill bacteria in a well. 
Robertson does not specifically disclose:
b.    treating the gas or oil well with a water soluble bromide ion source.
Kim teaches a method to kill bacteria comprising first providing a stabilized hypochlorous acid solution; then add to the system a water soluble bromide ion source, see abstract.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Robertson with a reasonable expectation of success since Kim teaches this is an effective biocide method. Robertson is cited for teaching stabilized hypochlorous solutions are known in the oil field art and not relied upon for his specific biocide composition. Kim is cited to show Applicant’s biocide composition has been known in the art for at least 17 years.  To substitute a known composition in a known method to produce known results would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date as a matter of obvious engineering design choice since Applicant has not shown that this modification produces unexpected results.


A method of controlling bacterial growth in a frac fluid comprising, see [0188]-[0191], teaches a variety of oil well operations where stabilized hypochlorous solution is used to reduce bacterial population;
a.    treating the frac fluid with a stabilized hypochlorous acid solution, see [0188]-[0191]. 
Robertson generally teaches to use a stabilized hypochlorous acid solution to kill bacteria in a well. 
Robertson does not specifically disclose:
b.    treating the frac fluid with a water soluble bromide ion source.
Kim teaches a method to kill bacteria comprising first providing a stabilized hypochlorous acid solution; then add to the system a water soluble bromide ion source, see abstract.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Robertson with a reasonable expectation of success since Kim teaches this is an effective biocide method. Robertson is cited for teaching stabilized hypochlorous solutions are known in the oil field art and not relied upon for his specific biocide composition. Kim is cited to show Applicant’s biocide composition has been known in the art for at least 17 years.  To substitute a known composition in a known method to produce known results would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date as a matter of obvious engineering design choice since Applicant has not shown that this modification produces unexpected results.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) US PG PUB 2013/0264059 teaches hypochlorous acid and Br as biocides.
2) US PG PUB 2015/0275627 teaches using any biocide for wells, which may be stabilized hypochlorous acid.
3) US Patent No. 5,069,286 teaches using hypochlorous and hypobromous acid as biocides.
4) US PG PUB 2009/0145857 teaches making hypobromous acid by reacting hypochlorite with bromine.
5)  US PG PUB 2016/0271565 teaches stabilized hypochlorous acid using sulfamic acid. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES R NOLD/Primary Examiner, Art Unit 3674